Title: To Thomas Jefferson from François Navoni, 15 June 1804
From: Navoni, François
To: Jefferson, Thomas


          Cagliari, Sardinia, 15 June 1804. Navoni reminds TJ of the numerous letters he has sent him (the last dated 12 May) presenting his offers of service. He also thanks him for paying the ransom to free the young Sardinian woman, Maria Anna Porcile, who was released from slavery in Tunis and returned to Cagliari. As a result, everyone here praises America and will never forget TJ’s generosity. The Sardinian government and the viceroy have asked him to convey their sincere gratitude and to assure TJ of the preferential treatment U.S. warships will always receive. Captain Miles Reddick, who came from Malta to load his ship, the Woodrop Sims, was happy about the quality and price of the salt. He assured Navoni that productive commerce will be reestablished once peaceful relationships with Tripoli are restored. The American chamber of commerce should advise all ship captains that they will find excellent salt in Cagliari at a fair price. Navoni repeats the story about Commodore Richard V. Morris’s visit. Since Morris is now back in Washington, he will be able to attest to Navoni’s integrity and dedication. Navoni again implores the U.S. government not to abandon him and to grant him the license as consul general in Sardinia. Commodore Edward Preble is currently in Naples and is expected to moor in Cagliari soon. He will be welcomed and his needs cheerfully met. Finally, Navoni says he expects a favorable response from TJ and again promises to serve U.S. interests as a true American, always ready to obey orders.
          
        